Case 15-03084-RLM-13       Doc       Filed 05/21/20     EOD 05/21/20 16:16:32   Pg 1 of 6

   Raymond Duane Carter
    Crystal Yvette Carter

                                          IN
                  Southern District of __________
                  __________

     15-03084




                Maurice Gaston LLC                                               4-1


                                 4    3     1       1                            07/01/20


                                                                                   552.73




                            5.375                                        4.50
                                          498.77                                 458.02




                                                         mortgage
 Case 15-03084-RLM-13         Doc   Filed 05/21/20    EOD 05/21/20 16:16:32   Pg 2 of 6


       Raymond Duane Carter                                       15-03084




/s/Richard Postiglione                                     05/19/20


        Richard Postiglione
        First Name



        Friedman Vartolo LLP

        1325 Franklin Ave Suite 230

        Garden City                   NY      11530
        City                          State



         (212) 471-5100                                   bankruptcy@friedmanvartolo.com
Case 15-03084-RLM-13   Doc   Filed 05/21/20   EOD 05/21/20 16:16:32   Pg 3 of 6
Case 15-03084-RLM-13   Doc   Filed 05/21/20   EOD 05/21/20 16:16:32   Pg 4 of 6
Case 15-03084-RLM-13              Doc       Filed 05/21/20          EOD 05/21/20 16:16:32   Pg 5 of 6




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
----------------------------------------------------------------X
                                                               :
                                                               : CASE NO.: 15-03084-RLM-13
  IN RE:                                                       :
                                                               : CHAPTER: 13
  Raymond Duane Carter
                                                               :
                                                                  HON. JUDGE.: Robyn L. Moberly
                                                               :
  Crystal Yvette Carter,
                                                               :
  Debtor.                                                      :
                                                               :



----------------------------------------------------------------X

                                    CERTIFICATE OF SERVICE

       On May ___,21 2020, I served a true copy of the annexed NOTICE OF
MORTGAGE PAYMENT CHANGE by mailing the same by First Class Mail in a
sealed envelope, with postage prepaid thereon, in a post office or official depository
of the U.S. Postal Service within the State of New York, addressed to the last
known address of the addressee, and the property address as indicated on the attached
Service List annexed hereto.

                                                                 /s/Richard Postiglione
                                                            By: ____________________
                                                            FRIEDMAN VARTOLO LLP
                                                            85 Broad Street, Suite 501
                                                            New York, New York 10004
                                                            T: (212) 471-5100
                                                            F: (212) 471-5150
  Case 15-03084-RLM-13        Doc     Filed 05/21/20   EOD 05/21/20 16:16:32   Pg 6 of 6




                                        SERVICE LIST


Raymond Duane Carter
3446 W 61st St
Indianapolis, IN 46228
Debtor

Crystal Yvette Carter
aka Crystal Hatter-Carter
3446 W 61st St
Indianapolis, IN 46228
Joint Debtor

Keith Eirik Gifford
Redman Ludwig
151 N. Delaware Street
Suite 1106
Indianapolis, IN 46204
Debtor’s Attorney

John Morgan Hauber
Office of John M. Hauber, Chapter 13 Trustee
320 N. Meridian St., Ste. 200
Indianapolis, IN 46204
Trustee

U.S. Trustee
Office of U.S. Trustee
101 W. Ohio St.. Ste. 1000
Indianapolis, IN 46204
U.S. Trustee
